DAVIS, J.
This action was brought by the plaintiffs against the defendant to recover damages for defendant’s neglect of duty as a marshal in failing to properly levy and collect under an execution issued to him in an action in the Municipal Court of the city of New York, First judicial district. The judgment was rendered, after hearing, on conflicting testimony as to matters of fact, and there appears no good reason upon the record to reverse it. Judgment affirmed, with costs.
FREEDMAN, P. J., concurs.